            Case 3:19-cv-03460-CRB Document 26 Filed 08/20/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                          UNITED STATES DISTRICT COURT FOR THE
11                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
12
     IN RE INTUIT FREE FILE LITIGATION      Master File No. 3:19-cv-02546-CRB
13

14   This Document Relates To :             [PROPOSED] ORDER
     All Actions                            CONSOLIDATING CASES
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         [PROPOSED] ORDER CONSOLIDATING
                                                                                  CASES
                 Case 3:19-cv-03460-CRB Document 26 Filed 08/20/19 Page 2 of 2



 1          On June 14, 2019, this Court issued an Order re Consolidation of Actions and Appointment of

 2   Interim Counsel (Dkt. 42). Pursuant to Fed. R. Civ. P. 42(a), that Order consolidated for all pre-trial

 3   purposes all “action[s] arising out of the same or similar operative facts now pending or hereafter filed

 4   in, removed to, or transferred to this District.” Following the consolidation order, on June 24, 2019, this

 5   Court related Cook v. Intuit, Inc., 19-cv-03460 to the current case (Dkt. 51). On July 1, 2019, the Court

 6   related McConnaughey v. Intuit Inc., 19-cv-03745 to the current case (Dkt. 60).

 7          Based on the foregoing, the Court ORDERS that Cook, 19-cv-03460, and McConnaughey, 19-

 8   cv-03745, are consolidated with the current case. The clerk is directed to administratively close Cook

 9   and McConnaughey.

10     IT IS SO ORDERED.

11

12       Date:     August 20, 2019
                                                           HON. CHARLES R. BREYER
13
                                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        -2-             [PROPOSED] ORDER CONSOLIDATING
                                                                                                 CASES
